Hinman, J.
So much of the finding of the court, as relates to the approving of the will of Mrs. Startin in New-York, the acceptance of the trust by the executors, and the conduct of the executors in relation to the estate, under the orders of the surrogate, may be laid entirely out of consideration.
No claim is made, by the plaintiff, for any dividends on this turnpike stock, accruing previous to April, 1826, or subsequent to April, 1834. It is, therefore, wholly immaterial, whether any of those dividends have been paid to the executors in New-York, or not. As they are not now demanded in this suit, they can have no effect upon those that are. Besides, it is well settled, that, at common law, the power of an administrator is co-extensive only with the jurisdiction of the court that appoints him. And though an executor receives his power by the will of the testator, yet his right to appear in any court, and the validity of his acts in that capacity, depend wholly on the probation of the will of the prerogative court within the limits of that local jurisdiction in which he claims the power to act. Riley v. Riley, 3 Day, 74. Champlin v. Tilley, 3 Day, 303. Dixon’s exrs. v. Ramsay’s exrs. 3 Cranch, 319. 323.
We do not recognize the existence of administrators or executors appointed or approved in a foreign jurisdiction. These executors, therefore, have no power here ; having never proved the will here, nor given bond to our probate court.
*148Tiie dividends for which this suit is brought, it will be accrued to Airs. Startin’s estate after her decease, and before her will had been proved, or administration taken on her estate ; and more than six years previous to the com ■ . , . , mencement of this suit. But administration was not taken on her estate till 1840, much less than six years previous to the commencement of the suit. And the question is, whether the plaintiff’s claim is barred, by the statute of limitations. And this depends upon the answer to another question, namely, when did the statute begin to run against this claim ? Was it when the dividends accrued, or when administration was granted on her estate ? And this precise question was decided, in the case of Murray v. East India Company, 5 B. & A. 204. (7 E. C. L. 70.) in which Abbott, Ch. J., in giving the unanimous opinion of the court of King’s Bench, after referring to the authorities, and coming to the con cl usion that they sustained the claim of the plaintiff, that the statute did not begin to run till the granting of administration, says : “ Now, independently of authority, we think it cannot be said, that a cause of action exists, unless there be also a person in existence capable of suing.”
That case was twice argued in the court of King’s Bench, and the question settled, upon great deliberation. We believe it to have been correctly settled. But even if the question was a doubtful one, we should feel bound to yield to the authority of a decision so deliberately made.
We, therefore, advise the superior court, that the plaintiff is entitled to recover the dividends claimed in this action.
In this opinion the other Judges concurred.
Judgment for plaintiff.